Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–12, 15–16, and 19–20 have been examined and rejected. 
Claims 13–14 and 17–18 are objected to. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–20 of U.S. Patent No. 11,051,057.

US 17/302,843  Claim 20
US 11,051,057 Claim 1
A non-transitory computer-readable medium embodying program instructions executable by a processing unit to carry out to cause a media client to carry out operations comprising: 
A non-transitory computer-readable medium embodying program instructions executable by a processing unit to carry out operations 
processing multiple linear media streams for presentation, the multiple linear media streams including a first linear media stream and a second linear media stream,
while a client is processing one or more linear media streams for presentation,
each media stream of the multiple linear media streams defining a respective time sequence of frames of media content, the first linear media stream being steganographically encoded with a watermark at a time-point within first linear media stream,
each of the one or more linear media streams defining a respective time sequence of frames of media content, and at least one of the linear media streams being steganographically encoded with at least one watermark at a respective time-point within the linear media stream,
the watermark encoding a timestamp of the time- point within the first linear media stream according to a server clock;
the watermark encoding a timestamp of the respective time-point within the linear media stream according to a server clock, the operations comprising:
extracting the timestamp from the watermark, and
extracting the timestamp from the watermark,

computing a time offset based on a difference between the extracted timestamp and a current time according to a client clock, and
using the computed time offset as a basis to determine when the media client should carry out a content-related action in the second linear media stream.
using the computed time offset as a basis to determine when the client should carry out a content-related action in a given one of the one or more linear media streams.


Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,057. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 20 are anticipated by the conflicting patented claim 1 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).  
Instant dependent claims 2–10 contain similar limitations respectively to conflicting patented dependent claims 2–10. Therefore, they are similarly rejected on the grounds of nonstatutory double patenting.

US 17/302,843  Claim 11
US 11,051,057 Claim 15
A media client comprising: a content input interface; 
A media client comprising: a content input interface; 
a network communication interface; 
a network communication interface; 
a processing unit;
a processing unit;
non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit to cause the media client to carry out operations including:
non-transitory data storage; and program instructions stored in the non-transitory data storage and executable by the processing unit to carry out operations including:
processing multiple linear media streams for presentation, the multiple linear media streams including a first linear media stream and a second linear media stream,
a content presentation interface;

receiving an ongoing media stream that includes watermarks steganographically encoding server-timestamps of portions of the media stream from a time perspective of a sever, and
the watermark encoding a timestamp of the time-point within the first linear media stream according to a server clock,
for each of one or more of the steganographically encoded watermarks in the media stream being received,
extracting the timestamp from the watermark, and
extracting the server-timestamp encoded by the watermark and 
computing a time offset based on a difference between the extracted timestamp and a current time according to a media- client clock, and
comparing the extracted server-timestamp with a respective client-time from a time perspective of the media client,
using the computed time offset as a basis to determine when the media client should carry out a content-related action in the second linear media stream.
to compute a time offset useable by the media client as a basis to determine when the media client should carry out a content-related action.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,051,057. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 15 as shown in the table above. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).  
Instant dependent claims 12, 15, 16, and 19 contain similar limitations respectively to conflicting patented dependent claims 16, 18, 19, and 20. Therefore, they are similarly rejected on the grounds of nonstatutory double patenting.


Allowable Subject Matter
Claims 13–14 and 17–18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426